November 9, 2010 Via EDGAR Only Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Positron Corporation Registration Statement on FormSB-2 File No. 333-145217 Request for Withdrawal of Withdrawal Request Ladies and Gentlemen: Positron Corporation (the “Company”) hereby requests that its withdrawal request with respect to the Registration Statement on Form SB-2 (File No. 333-145217), made pursuant to Rule 477 of the Securities Act of 1933, as amended (the “Securities Act”), be withdrawn.The Company is withdrawing the withdrawal request as it has been advised by the Commission that the request was not signed in accordance with Rule 477 of the Securities Act. Should you have any questions, please call the undersigned at (866) 613-7587 or Peter Campitiello, Esq., at Tarter Krinsky & Drogin LLP at (212) 216-8085. Sincerely, POSITRON CORPORATION By: /s/ Patrick G. Rooney Patrick G. Rooney Chief Executive Officer and Chairman of the Board 7715 Loma Ct., Suite A • Fishers, IN 46038 • Toll Free: 866.613.7587• Phone: 317.576.0183 • Fax: 317.576.0358
